  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

     MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


JOE NATHAN GILES,               )
                                )
     Plaintiff,                 )
                                )         CIVIL ACTION NO.
     v.                         )          2:19cv439-MHT
                                )               (WO)
JOY SIMPSON, et al.,            )
                                )
     Defendants.                )

                             JUDGMENT

    In accordance with the memorandum opinion entered

today, it is the ORDER, JUDGMENT, and DECREE of the

court as follows:

    (1) Plaintiff's        objections     (doc.    no.    3)     are

overruled.

    (2) The       United      States      Magistrate      Judge's

recommendation (doc. no. 4) is adopted.

    (3)     Plaintiff’s    motion   for   leave   to   proceed   in

forma pauperis (doc. no. 2) is denied.

    (4) This lawsuit is dismissed without prejudice for

failure to pay the full filing fee upon initiation of

the case.
    No costs are taxed.

    The clerk of the court is DIRECTED to enter this

document   on   the    civil     docket   as   a   final   judgment

pursuant   to   Rule   58   of   the   Federal     Rules   of   Civil

Procedure.

    This case is closed.

    DONE, this the 15th day of July, 2019.

                                    /s/ Myron H. Thompson
                                 UNITED STATES DISTRICT JUDGE
